     SEAN P. ROSE, ESQ.
 1   State Bar No. 5472
 2   Sean@RoseLawNevada.com
     ROSE LAW OFFICE
 3   150 W. Huffaker Lane, Suite 101
     Reno, NV 89511
 4   Telephone:     (775) 824-8200
     Facsimile:     (775) 657-8517
 5

 6   THOMAS R. BRENNAN, ESQ.
     State Bar No. 481
 7   Tom@RoseLawNevada.com
     150 W. Huffaker Lane, Suite 101
 8   Reno NV 89511
     Telephone: (775) 247-1998
 9
     Facsimile:     (775) 657-8517
10
     Attorneys for Plaintiff
11
                                   UNITED STATES DISTRICT COURT
12
                                         DISTRICT OF NEVADA
13

14    HEATHER SLOANE,
                                                     Case No. 3:19-cv-00648-MMD-WGC
15                   Plaintiff,
16
             vs.                                       STIPULATION AND [PROPOSED]
17                                                    ORDER TO EXTEND TIME TO FILE
                                                       OPPOSITION TO DEFENDANT’S
18    STATE FARM MUTUAL AUTOMOBILE                     MOTION TO DISMISS, OR IN THE
      INSURANCE COMPANY, an insurance                       ALTERNATIVE, TO
19    company; and DOES 1-25 and XYZ                  SEVER/BIFURCATE AND TO STAY
      Corporations, inclusive,                          CLAIMS FOR BAD FAITH (First
20
                                                                 Request)
21                   Defendants.

22          The parties hereto, by and through their undersigned counsel, hereby stipulate and agree
23   that, due to a medical emergency, Plaintiff, HEATHER SLOANE, may have a seven (7) day
24   extension to file her Opposition to Defendant’s Motion to Dismiss, or in the Alternative, to
25   Sever/Bifurcate and to Stay Claims for Bad Faith. Accordingly, Plaintiffs shall have up to and
26   including Monday, November 25, 2019, to file the Opposition to Defendant’s Motion to Dismiss,
27   or in the Alternative, to Sever/Bifurcate and to Stay Claims for Bad Faith.
28


                                                    -1-
 1                      12th day of November, 2019.
            DATED this _____

 2
     ROSE LAW OFFICE                                  MCCORMICK, BARSTOW, SHEPPARD,
 3                                                    WAYTE & CARRTH LLP
 4    /s/ Sean P. Rose
     ___________________                               /s/ Michael A. Pintar
                                                      __________________
 5   SEAN P. ROSE, ESQ.                               MICHAEL A. PINTAR, ESQ.
     State Bar No. 5472                               State Bar No. 3789
 6   150 W. Huffaker Lane, #101                       241 Ridge St., Ste. 300
     Reno, NV 89511                                   Reno, NV 89501
 7   (775) 824-8200                                   (775) 333-0400
 8
     In Association with:                             Attorney for Defendant
 9
     THOMAS R. BRENNAN, ESQ.
10   State Bar No. 481
     150 W. Huffaker Lane, #101
11   Reno NV 89511
12   (775) 247-1998

13   Attorneys for Plaintiffs
                                           ORDER
14
            IT IS SO ORDERED.
15
                       12th day of November, 2019.
            DATED this _____
16

17
                                                      UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28


                                              -2-
 1                                  CERTIFICATE OF SERVICE

 2          Pursuant to FRCP 5(b), I hereby certify that I am an employee of the Rose Law Office

 3   and that on the date indicated below, I served a true copy of the foregoing Stipulation and

 4   [Proposed] Order to Extend Time to File Opposition to Defendant’s Motion to Dismiss, or in

 5   the Alternative, to Sever/Bifurcate and to Stay Claims for Bad Faith and on the party(s) set

 6   forth below by:

 7   ________      Placing an original or true copy thereof in a sealed envelope, postage prepaid
 8                 for collection and mailing in the United States Mail, at Reno, Nevada
     ________      Hand Delivery
 9
     ________      Facsimile
10
        x
     ________      All parties signed up for electronic filing have been served electronically, all
11
                   others have been served by placing a true copy thereof in a sealed envelope
12                 for collection and mailing in the United States mail, at Reno, Nevada, postage
                   prepaid, following ordinary business practices
13
     addressed as follows:
14
            Michael Pintar, Esq.
15
            McCormick, Barstow, Sheppard, Wayte & Carruth LLP
16          Michael.pintar@mccormickbarstow.com
            241 Ridge St., Ste. 300
17          Reno, NV 89501

18
                12th day of November, 2019
     DATED this ____
19

20
                                                      /s/ Stacey Stallings
21                                               Stacey Stallings
22

23

24

25

26

27

28


                                                    -3-
